Robinson, J.
(specially concurring). Under the former state administration defendant-appellant was Commissioner of University and School Lands; under the present administration he was removed without cause, and the relator was appointed as his successor. This is an appeal from the judgment sustaining the removal. The appeal is based on two grounds: (1) That the appellant is a public officer; (2) that a public officer may not be removed without cause. By statute the Governor, Secretary of State, State Auditor, Attorney General, and Superintendent of Public Instruction do constitute a board of university and school lands. Comp. Laws, § 284. The board has full control of the appraisal, rental, sale, and management of the lands, and has power to appoint a person to act as agent of the board and to perform all its duties, and all his official acts are subject to the approval and supervision of the-board. Section 285. The statute is not materially different from the original act. Laws 1893, chap. 118. The Commissioner is appointed for two years, "subject to removal by the board." Now the term "office" implies a delegation of a portion of the sovereign power and the possession of it by a person filling the office. Every office in the constitutional meaning of the term implies an authority to exercise some portion of the sovereign power, either in the making, execution, or administration of the laws. State of Florida v. Howker, 39 Fla. 477, 486, 22 South. 721, 63 Am. St. Rep. 174; 36 Cyc. 852, note 40; 39 Cyc. 1363, note 17—19.
*1251A public office imports an officer in whom is reposed some portion of the sovereign power of the state, and of necessity having some connection with the legislative, judicial, or executive department. Montgomery v. State, 107 Ala. 381, 18 South. 157; State v. Watkins, 3 Mo. 481; State ex rel. Wingate v. Valle, 41 Mo. 31.
Clearly a person who acts as a mere agent or underling, who can do nothing of himself, whose every act is subject to approval by another, who exercises no part of the sovereign power, is not a public officer. The appellant was not a public officer. He was merely a special agent or employee appointed for two years, “subject to removal by the board.” There is no reason why the courts should amend the statute by construction to make it read, “subject to removal for cause.” And there are many good reasons why the board should have a right to remove its agent without cause and why the board should not be compelled to do business through an agent whom they may distrust or an agent in any way unfriendly to them, their policies or politics. It might be wholly different if the agent were appointed to do some independent business, and not merely to act in subservience to and subject to the approval and control of another. Surely the case presents no occasion for circumlocution.
Affirmed.